McAdoo, J.
The only question in this case is, is the provision of our probate law, which requires all claims to be presented to an executor or administrator within twelve months after the qualification of such. executor or administrator, in. default of which all such claims are postponed, of whatever class they may originally have been, a law of “limitation,” in the sense in which the *419term is used in the 43d Section of Article 12 of the Constitution of 1869, and Section 6, Ordinance 11, of the Constitution of 1866 \
Under the authority and reasoning of the court in Ryan v. Flint, 30 Texas, 383, and the analogous reasoning in Page v. Holliman, 31 Texas, 158, and Davidson v. Peticolas, 34 Texas, 34, we cannot hesitate to decide that it is not a statute of limitation' in that sense; nor can the facts of this case entitle the appellant to a variance of the application of the rule to his case, notwithstanding his residence has been in a far distant State. '
The administration had been open for more than six years before the claim in controversy was presented for acceptance and allowance, and nearly five years had elapsed after the civil courts of Texas weré fully thrown open to litigants.
We find no error in the judgment of the court below, and it is affirmed.
Affirmed.